\DETAILED ACTION
    Notice of Pre-AIA  or AIA  Status
1. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
2.      A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 9/8/2022 has been entered.
 3.     Applicants’ response and amendment of 8/10/2022 are acknowledged. The amendment has been entered. Claims 55, 56 and 66 have been amended. Claim 64 has been canceled. 
Note: Applicants have recited claim 64 as pending in the response filed 8/10/2022. But the listing of amended claims submitted 8/10/2022 lists claim 64 as canceled. 

Status of the Claims
4.      Claims 55-58, 66, 67-69 and 75-82 are pending in this application. Claims 55, 56 and 66 have been amended. Claim 64 has been canceled.  Claims 1-54, 59-63, 65 and 70-74 have been canceled by previous amendments. Claims 67-69 are withdrawn from further consideration. Claims 55-56, 66 and 75-82 are under consideration.

Claim Rejections Moot
5.    Rejection of claim 64 under 35 U.S.C. 103 is moot in view of cancelation of said claim.
Rejections Maintained
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
6.     Rejection of claims 55-58, 66 and 75-82 under 35 U.S.C. 103 as being un-patentable over Bensi et al. (US 20100158935) and Bombaci et al. (WO-2010/100627) in view of Martin et al. (WO- 2002/079475) is maintained.  
The rejection is as stated below:
The amended  claims are drawn to:
A method of treating a patient suffering from rheumatic fever or poststreptococcal glomerulonephritis (PSGN), the method comprising the steps of:
i)    providing a biological sample from the subject that is capable of or suspected of containing one or more antibodies specific for Streptococcus pyogenes; and
ii)    contacting the biological sample with one or more populations of an antigen from Streptococcus pyogenes SpnA, wherein the one or more populations of Streptococcus pyogenes SpnA antigen is capable of binding antigen-specific antibodies present in the biological sample to form one or more populations of antigen: antigen-specific antibody complexes if the antigen-specific antibodies are present in the biological sample; and
iii)    wherein the presence of Streptococcus pyogenes SpnA antigen-specific complexes, or detection of an amount of Streptococcus pyogenes SpnA antigen-specific complexes above a threshold value, is indicative of a recent exposure to Streptococcus pyogenes in the subject;
iv)    and the absence of Streptococcus pyogenes SpnA antigen-specific complexes, or the detection of an amount of Streptococcus pyogenes SpnA antigen-specific complexes below a threshold value, when one or more other diagnostic criteria for rheumatic fever or PSGN is  indicative of a prior exposure to Streptococcus pyogenes in the subject; and
v) if the subject has had a recent exposure to Streptococcus pyogenes, then administering treatment for recent-onset rheumatic fever or acute PSGN; and if the subject has had a prior exposure to Streptococcus pyogenes, then administering treatment for established or subsequent Streptococcus pyogenes infection, or administering treatment for rheumatic fever or PSGN.
                Bensi et al. teach a method of treating or preventing infection by Streptococcus pyogenes comprising administering to an individual in need thereof an effective amount of a vaccine made from a Streptococcus pyogenes antigen ( see abstract and claims). Bensi et al. teach rheumatic fever and acute glomerulonephritis (PSGN) see para 0302. Bensi et al. teach a method of treating or preventing infection by Streptococcus pyogenes comprising administering to an individual in need thereof an effective amount of a vaccine composition comprising: (a) an active agent selected from: (i) the mutant streptolysin O (SLO) protein of claim 1; and (ii) a nucleic acid molecule which encodes the mutant streptolysin O (SLO) protein; and (b) a pharmaceutically acceptable carrier ( see claims specially claim 12).  Bensi et al. teach rheumatic fever and acute glomerulonephritis (PSGN) see para 0302. Bensi et al. teach limitations of new claims 75-82) antibiotic therapy and administration ( see para 0326-0328). Bensi et al. teach the antibiotic is administered subsequent to the administration of a mutant SLO protein of the invention. Examples of antibiotics suitable for use in the treatment of a GAS infection include but are not limited to penicillin or a derivative thereof (limitations of claims 78-80) or clindamycin, cephalosporins, glycopeptides (e.g., vancomycin), and cycloserine ( see para 0328).  Bensi et al. teach SLO sequences identical to SEQ IDs 1 and 2 (see below). Bensi et al. do not teach SEQ ID NO:8. 
 Bombaci  et al.  WO-2010/100627 A1 discloses a method of identifying a group A Streptococcal infection as the cause of a neuropsychiatric or behavioral disorder in a patient, or of identifying a patient at risk of developing a neuropsychiatric or behavioral disorder caused by a group A Streptococcal infection (see title and claim 1). Bombaci  et al.  teach Identifying group A Streptococcus (GAS) infection as cause of a neuropsychiatric or behavioral disorder in a patient, or of identifying a patient at risk of developing a neuropsychiatric or behavioral disorder caused by GAS infection, comprises the steps of : (a) contacting a biological sample from patient suffering from neuropsychiatric or behavioral disorder with at least one GAS antigen or its functional equivalents; and (b) detecting the presence of any antibodies in the biological sample bound to the at least one GAS antigen or to its functional equivalents (see description of the invention).  The method comprises contacting a biological sample from a patient with a variety of group A Streptococcal antigens in a protein array that includes SpnA (see claim 4; SEQ ID NO: 31), SLO or DNase B (see claim 5; SEQ ID NOs 4 and 40) and detecting the presence of any antibodies bound to the antigen. Furthermore, SEQ ID NOs 31, 4 and 40 all comprise amino acid sequences that are 100% identical to the SpnA, SLO and DNaseB proteins of the instant specification (i.e. SEQ ID NOs 8, 1 and 5 of the instant specification). SEQ ID NO:31 was expressed as a recombinant protein without the C-terminal transmembrane domain (i.e. with a C-terminal truncation). WO-2010/100627 A1 l also discloses a kit comprising a protein array of the disclosed group A Streptococcal antigens that would be suitable for detecting S. pyogenes antigen-specific antibodies in a biological sample (see claims 10-13 and p 10, lines 12-15). Bombaci  et al.  differ from the instant  disclosed  method being used for identifying subjects who have or have recently had a S. pyogenes infection is being used in detecting or diagnosing a different post-streptococcal sequelae in a subject (i.e. rheumatic fever or post-streptococcal glomerulonephritis). However, this difference merely represents an obvious selection as it would be obvious for the person skilled in the art to use the improved method as disclosed in Bombaci  et al., identifies subjects who have or have recently had a S. pyogenes infection and use this information in the detection or diagnosis of rheumatic fever or post-streptococcal glomerulonephritis. Therefore, the PSA would directly and without difficulty, by routine steps, arrive at a solution which is the same as the claimed invention step (vi) Bombaci  et al. do not specifically teach rheumatic fever and acute glomerulonephritis (PSGN); but Bensi et al., taught rheumatic fever and acute glomerulonephritis (PSGN) see para 0302.
     Martin et al.  WO- 2002/079475  teach  new isolated polypeptide of Streptococcus pyogenes, useful in manufacturing a medicament for diagnosing, preventing or treating streptococcal infection, pharyngitis, erysipelas, impetigo, scarlet fever, or invasive diseases ( see title). Martin et al.  WO- 2002/079475  discloses the isolated polypeptide, BVH-P8 (see Fig 1 and SEQ ID NO: 2), that comprises an amino acid sequence that is 100% identical to the SpnA protein of the instant specification (i.e. SEQ ID NO: 8 of the instant specification). BVH-P8 is produced as a recombinant protein that contains a detectable His-tag motif (see Example 3). The recombinant BVH-P8 protein is immunogenic (see Example 5) and can be used in methods for the detection of antigen-specific antibodies or for the diagnosis of a streptococcal infection (see claims 26-27). Martin et al.  teach dosage is about 0.001-100 (preferably 0.1-1) microg/kg. Martin et al.  teach administration may be parenteral by injection, rapid infusion, nasopharyngeal absorption, dermo-absorption, or buccal, or oral.  Martin et al.  also teach Prophylactic or therapeutic treatment of pharyngitis, erysipelas and impetigo, scarlet fever, and invasive diseases such as bacteremia and necrotizing fasciitis, and toxic shock in a host susceptible to the diseases mentioned, comprises administering to the host the composition of (6), where the host is an animal or human. M2 comprises: (a) obtaining a biological sample from a host;  (b) incubating an antibody or its fragment reactive with the streptococcal polypeptide cited above with the biological sample to form a mixture; and  (c) detecting specifically bound antibody or bound fragment in the mixture, which indicates the presence of streptococcal. Or M3 comprises: (a) obtaining a biological sample from a host; (b) incubating one or more streptococcal polypeptides cited above or its fragments with the biological sample to form a mixture; and  (c) detecting specifically bound antigen or bound fragment in the mixture, which indicates the presence of antibody specific to Streptococcus ( see biotechnology).
      Therefore, it would have been prima facie obvious at the time of applicants’ invention to combine the methods of references to obtain the instant invention.    It would have been obvious to one of ordinary skill in the art combine the  methods of Bombaci  et al.  and Bensi et al. to develop a method of treating a patient suffering from rheumatic fever of PSGN; because Bombaci  et al.  teach Identifying group A Streptococcus (GAS) infection as cause of a neuropsychiatric or behavioral disorder in a patient, or of identifying a patient at risk of developing a neuropsychiatric or behavioral disorder caused by GAS infection, comprises the steps of : (a) contacting a biological sample from patient suffering from neuropsychiatric or behavioral disorder with at least one GAS antigen or its functional equivalents; and (b) detecting the presence of any antibodies in the biological sample bound to the at least one GAS antigen or to its functional equivalents. Bensi et al. teach a method of treating or preventing infection by Streptococcus pyogenes comprising administering to an individual in need thereof an effective amount of Streptococcus pyogenes antigen . Bensi et al. teach rheumatic fever and acute glomerulonephritis (PSGN) see para 0302. Martin et al. WO- 2002/079475  teach  new isolated polypeptide of Streptococcus pyogenes, useful in manufacturing a medicament for diagnosing, preventing or treating streptococcal infection, pharyngitis, erysipelas, impetigo, scarlet fever, or invasive diseases.
     Additionally, KSR International Co. v. Teleflex Inc., 127 S. Ct. 1727, 1741 (2007), discloses combining prior art elements according to known methods to yield predictable results, thus the combination is obvious unless its application is beyond that person's skill. KSR International Co. v. Teleflex Inc., 127 S. Ct. 1727, 1741 (2007) also discloses that "The combination of familiar element according to known methods is likely to be obvious when it does no more than yield predictable results".  It is well known to combine known methods which function in a predictable manner to yield a reasonable expectation of success along with predictable results to one of ordinary skill in the art at the time of the invention. Thus, it would have been obvious to a person of ordinary skill in the art to combine prior art elements according to known methods that is ready for improvement to yield predictable results. The claimed invention is prima facie obvious in view of the teachings of the prior art, absent any convincing evidence to the contrary

RESULT 4 for SEQ ID NO:1
AYD75275
ID   AYD75275 standard; protein; 551 AA.
XX
AC   AYD75275;
XX
DT   19-AUG-2010  (first entry)
XX
DE   S. pyogenes streptolysin O protein comprising histidine tag, SEQ ID 13.
XX
KW   GAS25; SLO; antibacterial; antiinflammatory; antimicrobial-gen.;
KW   cellulitis; dermatological; endotoxic shock; erysipelas;
KW   glomerulonephritis; immune stimulation; impetigo; musculoskeletal-gen.;
KW   necrotizing fasciitis; nephrotropic; oral-dental-gen.; pharyngitis;
KW   prophylactic to disease; protein therapy; respiratory-gen.;
KW   rheumatic fever; scarlet fever; sepsis; streptococcus group b infection;
KW   streptococcus pyogenes infection; streptolysin O; therapeutic;
KW   vaccine antibacterial.
XX
OS   Streptococcus pyogenes serotype M1; SF370.
OS   Synthetic.
XX
FH   Key             Location/Qualifiers
FT   Region          546..551
FT                   /note= "Histidine tag"
XX
CC PN   US2010158935-A1.
XX
CC PD   24-JUN-2010.
XX
CC PF   24-FEB-2010; 2010US-00711869.
XX
PR   21-DEC-2007; 2007US-0016193P.
PR   13-AUG-2008; 2008US-0088381P.
PR   19-DEC-2008; 2008US-00339365.
XX
CC PA   (NOVS ) NOVARTIS AG.
XX
CC PI   Bensi G,  Chiarot E,  Grandi G,  Margarit YRI,  Scarselli M;
XX
DR   WPI; 2010-H13001/43.
DR   N-PSDB; AYD75276.
XX
CC PT   New purified mutant streptolysin O (SLO) protein comprises an amino acid 
CC PT   alteration to the amino acid sequence of wild-type SLO, useful as a 
CC PT   vaccine for treating or preventing infection by Streptococcus pyogenes.
XX
CC PS   Disclosure; SEQ ID NO 13; 107pp; English.
XX
CC   The present invention relates to a novel purified mutant streptolysin O 
CC   (SLO) protein comprising an amino acid alteration to the amino acid 
CC   sequence of wild-type SLO. The invention also provides: (i) a nucleic 
CC   acid molecule encoding the mutant SLO protein; (ii) a vaccine composition
CC   comprising an active agent selected from the mutant SLO protein or a 
CC   nucleic acid molecule encoding the mutant SLO protein and a carrier; 
CC   (iii) a method for treating or preventing Streptococcus pyogenes 
CC   infection by administering to an individual an amount of the vaccine 
CC   composition; and (iv) a method for producing the vaccine for the 
CC   prevention or treatment of infection by S. pyogenes. The mutant SLO 
CC   protein is not toxic but still maintains the ability to induce protection
CC   against S. pyogenes. The vaccine composition is useful for treating or 
CC   preventing pharyngitis, scarlet fever, impetigo, erysipelas, cellulitis, 
CC   septicemia, toxic shock syndrome, necrotizing fasciitis, sequelae such as
CC   rheumatic fever, acute glomerulonephritis and infection by streptococcal 
CC   bacteria such as Group B streptococcus (GBS). The present sequence is a 
CC   Streptococcus pyogenes M1 strain SF370 wild type streptolysin O (SLO) 
CC   protein comprising a histidine tag at the C-terminal end and the tagged 
CC   proteins are used to facilitate purification, detection and stability of 
CC   the expressed protein.
XX
SQ   Sequence 551 AA;

  Query Match             100.0%;  Score 2779;  DB 17;  Length 551;
  Best Local Similarity   100.0%;  
  Matches  540;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 ESNKQNTASTETTTTNEQPKPESSELTTEKAGQKTDDMLNSNDMIKLAPKEMPLESAEKE 60
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db          4 ESNKQNTASTETTTTNEQPKPESSELTTEKAGQKTDDMLNSNDMIKLAPKEMPLESAEKE 63

Qy         61 EKKSEDKKKSEEDHTEEINDKIYSLNYNELEVLAKNGETIENFVPKEGVKKADKFIVIER 120
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db         64 EKKSEDKKKSEEDHTEEINDKIYSLNYNELEVLAKNGETIENFVPKEGVKKADKFIVIER 123

Qy        121 KKKNINTTPVDISIIDSVTDRTYPAALQLANKGFTENKPDAVVTKRNPQKIHIDLPGMGD 180
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        124 KKKNINTTPVDISIIDSVTDRTYPAALQLANKGFTENKPDAVVTKRNPQKIHIDLPGMGD 183

Qy        181 KATVEVNDPTYANVSTAIDNLVNQWHDNYSGGNTLPARTQYTESMVYSKSQIEAALNVNS 240
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        184 KATVEVNDPTYANVSTAIDNLVNQWHDNYSGGNTLPARTQYTESMVYSKSQIEAALNVNS 243

Qy        241 KILDGTLGIDFKSISKGEKKVMIAAYKQIFYTVSANLPNNPADVFDKSVTFKELQRKGVS 300
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        244 KILDGTLGIDFKSISKGEKKVMIAAYKQIFYTVSANLPNNPADVFDKSVTFKELQRKGVS 303

Qy        301 NEAPPLFVSNVAYGRTVFVKLETSSKSNDVEAAFSAALKGTDVKTNGKYSDILENSSFTA 360
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        304 NEAPPLFVSNVAYGRTVFVKLETSSKSNDVEAAFSAALKGTDVKTNGKYSDILENSSFTA 363

Qy        361 VVLGGDAAEHNKVVTKDFDVIRNVIKDNATFSRKNPAYPISYTSVFLKNNKIAGVNNRTE 420
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        364 VVLGGDAAEHNKVVTKDFDVIRNVIKDNATFSRKNPAYPISYTSVFLKNNKIAGVNNRTE 423

Qy        421 YVETTSTEYTSGKINLSHQGAYVAQYEILWDEINYDDKGKEVITKRRWDNNWYSKTSPFS 480
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        424 YVETTSTEYTSGKINLSHQGAYVAQYEILWDEINYDDKGKEVITKRRWDNNWYSKTSPFS 483

Qy        481 TVIPLGANSRNIRIMARECTGLAWEWWRKVIDERDVKLSKEINVNISGSTLSPYGSITYK 540
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        484 TVIPLGANSRNIRIMARECTGLAWEWWRKVIDERDVKLSKEINVNISGSTLSPYGSITYK 543

RESULT 3 for SEQ ID NO:2
AYD75287
ID   AYD75287 standard; protein; 543 AA.
XX
AC   AYD75287;
XX
DT   19-AUG-2010  (first entry)
XX
DE   Streptococcus pyogenes streptolysin O mutein W507F/P399L, SEQ ID 25.
XX
KW   GAS25; SLO; antibacterial; antiinflammatory; antimicrobial-gen.;
KW   cellulitis; dermatological; endotoxic shock; erysipelas;
KW   glomerulonephritis; immune stimulation; impetigo; musculoskeletal-gen.;
KW   mutein; necrotizing fasciitis; nephrotropic; oral-dental-gen.;
KW   pharyngitis; prophylactic to disease; protein therapy; respiratory-gen.;
KW   rheumatic fever; scarlet fever; sepsis; streptococcus group b infection;
KW   streptococcus pyogenes infection; streptolysin O; therapeutic;
KW   vaccine antibacterial.
XX
OS   Streptococcus pyogenes serotype M1; SF370.
OS   Synthetic.
XX
FH   Key             Location/Qualifiers
FT   Misc-difference 399
FT                   /note= "Wild type Pro is substituted by Leu"
FT   Misc-difference 507
FT                   /note= "Wild type Trp is substituted by Phe"
XX
CC PN   US2010158935-A1.
XX
CC PD   24-JUN-2010.
XX
CC PF   24-FEB-2010; 2010US-00711869.
XX
PR   21-DEC-2007; 2007US-0016193P.
PR   13-AUG-2008; 2008US-0088381P.
PR   19-DEC-2008; 2008US-00339365.
XX
CC PA   (NOVS ) NOVARTIS AG.
XX
CC PI   Bensi G,  Chiarot E,  Grandi G,  Margarit YRI,  Scarselli M;
XX
DR   WPI; 2010-H13001/43.
DR   N-PSDB; AYD75293.
XX
CC PT   New purified mutant streptolysin O (SLO) protein comprises an amino acid 
CC PT   alteration to the amino acid sequence of wild-type SLO, useful as a 
CC PT   vaccine for treating or preventing infection by Streptococcus pyogenes.
XX
CC PS   Claim 10; SEQ ID NO 25; 107pp; English.
XX
CC   The present invention relates to a novel purified mutant streptolysin O 
CC   (SLO) protein comprising an amino acid alteration to the amino acid 
CC   sequence of wild-type SLO. The invention also provides: (i) a nucleic 
CC   acid molecule encoding the mutant SLO protein; (ii) a vaccine composition
CC   comprising an active agent selected from the mutant SLO protein or a 
CC   nucleic acid molecule encoding the mutant SLO protein and a carrier; 
CC   (iii) a method for treating or preventing Streptococcus pyogenes 
CC   infection by administering to an individual an amount of the vaccine 
CC   composition; and (iv) a method for producing the vaccine for the 
CC   prevention or treatment of infection by S. pyogenes. The mutant SLO 
CC   protein is not toxic but still maintains the ability to induce protection
CC   against S. pyogenes. The vaccine composition is useful for treating or 
CC   preventing pharyngitis, scarlet fever, impetigo, erysipelas, cellulitis, 
CC   septicemia, toxic shock syndrome, necrotizing fasciitis, sequelae such as
CC   rheumatic fever, acute glomerulonephritis and infection by streptococcal 
CC   bacteria such as Group B streptococcus (GBS). The present sequence is a 
CC   Streptococcus pyogenes M1 strain SF370 streptolysin O (SLO) mutant 
CC   protein (W507F/P399L) used in the vaccine composition for treating or 
CC   preventing infection by S. pyogenes.
XX
SQ   Sequence 543 AA;

  Query Match             100.0%;  Score 2771;  DB 17;  Length 543;
  Best Local Similarity   100.0%;  
  Matches  540;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 ESNKQNTASTETTTTNEQPKPESSELTTEKAGQKTDDMLNSNDMIKLAPKEMPLESAEKE 60
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db          4 ESNKQNTASTETTTTNEQPKPESSELTTEKAGQKTDDMLNSNDMIKLAPKEMPLESAEKE 63

Qy         61 EKKSEDKKKSEEDHTEEINDKIYSLNYNELEVLAKNGETIENFVPKEGVKKADKFIVIER 120
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db         64 EKKSEDKKKSEEDHTEEINDKIYSLNYNELEVLAKNGETIENFVPKEGVKKADKFIVIER 123

Qy        121 KKKNINTTPVDISIIDSVTDRTYPAALQLANKGFTENKPDAVVTKRNPQKIHIDLPGMGD 180
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        124 KKKNINTTPVDISIIDSVTDRTYPAALQLANKGFTENKPDAVVTKRNPQKIHIDLPGMGD 183

Qy        181 KATVEVNDPTYANVSTAIDNLVNQWHDNYSGGNTLPARTQYTESMVYSKSQIEAALNVNS 240
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        184 KATVEVNDPTYANVSTAIDNLVNQWHDNYSGGNTLPARTQYTESMVYSKSQIEAALNVNS 243

Qy        241 KILDGTLGIDFKSISKGEKKVMIAAYKQIFYTVSANLPNNPADVFDKSVTFKELQRKGVS 300
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        244 KILDGTLGIDFKSISKGEKKVMIAAYKQIFYTVSANLPNNPADVFDKSVTFKELQRKGVS 303

Qy        301 NEAPPLFVSNVAYGRTVFVKLETSSKSNDVEAAFSAALKGTDVKTNGKYSDILENSSFTA 360
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        304 NEAPPLFVSNVAYGRTVFVKLETSSKSNDVEAAFSAALKGTDVKTNGKYSDILENSSFTA 363

Qy        361 VVLGGDAAEHNKVVTKDFDVIRNVIKDNATFSRKNLAYPISYTSVFLKNNKIAGVNNRTE 420
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        364 VVLGGDAAEHNKVVTKDFDVIRNVIKDNATFSRKNLAYPISYTSVFLKNNKIAGVNNRTE 423

Qy        421 YVETTSTEYTSGKINLSHQGAYVAQYEILWDEINYDDKGKEVITKRRWDNNWYSKTSPFS 480
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        424 YVETTSTEYTSGKINLSHQGAYVAQYEILWDEINYDDKGKEVITKRRWDNNWYSKTSPFS 483

Qy        481 TVIPLGANSRNIRIMARECTGLAFEWWRKVIDERDVKLSKEINVNISGSTLSPYGSITYK 540
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        484 TVIPLGANSRNIRIMARECTGLAFEWWRKVIDERDVKLSKEINVNISGSTLSPYGSITYK 543


RESULT 3 for SEQ ID NO:8
ABB82695
ID   ABB82695 standard; protein; 910 AA.
XX
AC   ABB82695;
XX
DT   15-JUN-2007  (revised)
DT   07-MAR-2003  (first entry)
XX
DE   S. pyogenes BVH-P8 polypeptide.
XX
KW   BVH-P8; streptococcus; bacterium; antibacterial; immunostimulant;
KW   vaccine; antigen; BOND_PC; hypothetical protein;
KW   hypothetical protein SPy0747 [Streptococcus pyogenes M1 GAS];
KW   hypothetical protein SPy_0747 [Streptococcus pyogenes M1 GAS];
KW   endonuclease/exonuclease/phosphatase family protein;
KW   conserved hypothetical protein;
KW   conserved hypothetical protein [Streptococcus pyogenes M1 GAS].
XX
OS   Streptococcus pyogenes.
XX
CC PN   WO200279475-A2.
XX
CC PD   10-OCT-2002.
XX
CC PF   28-MAR-2002; 2002WO-CA000410.
XX
PR   30-MAR-2001; 2001US-0279771P.
XX
CC PA   (SHIR-) SHIRE BIOCHEM INC.
XX
CC PI   Martin D,  Rioux S,  Rheault P,  Brodeur BR,  Hamel J;
XX
DR   WPI; 2003-103275/09.
DR   N-PSDB; ABV75284.
DR   PC:NCBI; gi13621927.
XX
CC PT   New isolated polypeptide of Streptococcus pyogenes, useful in 
CC PT   manufacturing a medicament for diagnosing, preventing or treating 
CC PT   streptococcal infection, pharyngitis, erysipelas, impetigo, scarlet 
CC PT   fever, or invasive diseases.
XX
CC PS   Claim 17; Fig 2; 63pp; English.
XX
CC   The invention relates to an isolated polypeptide BVH-P8 of Streptococcus 
CC   pyogenes (Group A Streptococcus) and encoding polynucleotides. The 
CC   streptococcal BVH-P8 polypeptides, polynucleotides and pharmaceutical 
CC   compositions are useful in manufacturing a medicament for the 
CC   prophylactic or therapeutic treatment of streptococcal infection, 
CC   pharyngitis, erysipelas and impetigo, scarlet fever, invasive diseases 
CC   such as bacteremia and necrotizing fasciitis, or toxic shock. The 
CC   polypeptides and methods are also useful for diagnosing streptococcal 
CC   infection. The present sequence represents the BVH-P8 polypeptide from 
CC   serotype M1 S. pyogenes strain ATCC700294
CC   
CC   Revised record issued on 15-JUN-2007 : Enhanced with precomputed 
CC   information from BOND.
XX
SQ   Sequence 910 AA;

  Query Match             100.0%;  Score 4238;  DB 3;  Length 910;
  Best Local Similarity   100.0%;  
  Matches  827;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 RQNLTYANEIVTQRPKRESVISDKSNFPVISPYLASVDFGERKTPLPTPDKGVKVTTEQS 60
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db         28 RQNLTYANEIVTQRPKRESVISDKSNFPVISPYLASVDFGERKTPLPTPDKGVKVTTEQS 87

Qy         61 IAQVRKGPEERPYTVTGKITSVINGWGGYGFYIQDSEGIGLYVYPQKDLGYSKGDIVQLT 120
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db         88 IAQVRKGPEERPYTVTGKITSVINGWGGYGFYIQDSEGIGLYVYPQKDLGYSKGDIVQLT 147

Qy        121 GTLTRFKGDLQLQQVTAHKKLELSFPTSVKEAVISELETTTPSTLVKLSHVTVGELSTDQ 180
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        148 GTLTRFKGDLQLQQVTAHKKLELSFPTSVKEAVISELETTTPSTLVKLSHVTVGELSTDQ 207

Qy        181 YNNTSFLVRDDSGKSIVVHIDHRTGVKGADVVTKISQGDLINLTAILSIVDGQLQLRPFS 240
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        208 YNNTSFLVRDDSGKSIVVHIDHRTGVKGADVVTKISQGDLINLTAILSIVDGQLQLRPFS 267

Qy        241 LEQLEVVKKVTSSNSDASSRNIVKIGEIQGASHTSPLLKKAVTVEQVVVTYLDDSTHFYV 300
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        268 LEQLEVVKKVTSSNSDASSRNIVKIGEIQGASHTSPLLKKAVTVEQVVVTYLDDSTHFYV 327

Qy        301 QDLNGDGDLATSDGIRVFAKNAKVQVGDVLTISGEVEEFFGRGYEERKQTDLTITQIVAK 360
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        328 QDLNGDGDLATSDGIRVFAKNAKVQVGDVLTISGEVEEFFGRGYEERKQTDLTITQIVAK 387

Qy        361 AVTKTGTAQVPSPLVLGKDRIAPANIIDNDGLRVFDPEEDAIDYWESMEGMLVAVDDAKI 420
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        388 AVTKTGTAQVPSPLVLGKDRIAPANIIDNDGLRVFDPEEDAIDYWESMEGMLVAVDDAKI 447

Qy        421 LGPMKNKEIYVLPGSSTRPLNNSGGVLLPANSYNTDVIPVLFKKGKQIIKAGDSYKGRLA 480
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        448 LGPMKNKEIYVLPGSSTRPLNNSGGVLLPANSYNTDVIPVLFKKGKQIIKAGDSYKGRLA 507

Qy        481 GPVSYSYGNYKVFVDDSKNMPSLMDGHLKPEKTNLQKDLSKLSIASYNIENFSANPSSTK 540
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        508 GPVSYSYGNYKVFVDDSKNMPSLMDGHLKPEKTNLQKDLSKLSIASYNIENFSANPSSTK 567

Qy        541 DEKVKRIAESFIHDLNAPDIIGLIEVQDNNGPTDDGTTDATQSAQRLIDAIKKLGGPTYR 600
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        568 DEKVKRIAESFIHDLNAPDIIGLIEVQDNNGPTDDGTTDATQSAQRLIDAIKKLGGPTYR 627

Qy        601 YVDIAPENNVDGGQPGGNIRTGFLYQPERVSLSDKPKGGARDALTWVNGELNLSVGRIDP 660
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        628 YVDIAPENNVDGGQPGGNIRTGFLYQPERVSLSDKPKGGARDALTWVNGELNLSVGRIDP 687

Qy        661 TNAAWKDVRKSLAAEFIFQGRKVVVVANHLNSKRGDNALYGCVQPVTFKSEQRRHVLANM 720
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        688 TNAAWKDVRKSLAAEFIFQGRKVVVVANHLNSKRGDNALYGCVQPVTFKSEQRRHVLANM 747

Qy        721 LAQFAKEGAKHQANIVMLGDFNDFEFTKTIQLIEEGDMVNLVSRHDISDRYSYFHQGNNQ 780
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        748 LAQFAKEGAKHQANIVMLGDFNDFEFTKTIQLIEEGDMVNLVSRHDISDRYSYFHQGNNQ 807

Qy        781 TLDNILVSRHLLDHYEFDMVHVNSPFMEAHGRASDHDPLLLQLSFSK 827
              |||||||||||||||||||||||||||||||||||||||||||||||
Db        808 TLDNILVSRHLLDHYEFDMVHVNSPFMEAHGRASDHDPLLLQLSFSK 854


Applicants’ Arguments
7.           Applicant's arguments filed 8/10/2022 have been fully considered but they are not persuasive. 
Applicants argue: 
In response, Applicants proffer the following explanations.
       The methods of Bombaci are based on a finding that a selection of five specific GAS antigens (SEQ 41, 45, 23, 19 or 44) are bound by antibodies in assays of sera from patients suffering from tic disorders much more strongly than sera from patients with either no tic disorders or patients with pharyngitis. This finding enables assays to be performed that can identify tic disorders and other neuropsychiatric disorders associated with GAS infection, or to identify patients with an increased risk of such disorders. The selectivity of these five antigens is shown in Table 4 of Bombaci
       There is an additional selection of 21 GAS antigens that can be used as a positive control to confirm that a patient has a GAS infection. These further 21 GAS antigens include SEQ31, which is the SpnA antigen as claimed in the present application.
      However, the sera from tic patients are equally sensitive to the further 21 antigens as sera from pharyngitis patients. The consequence of this finding is that while the 21 further antigens can be useful in a GAS infection diagnosis (e.g., compare ‘No Tic’ to either ‘Tic’ or ‘Phar’ in Table 3 of Bombaci), they are not useful in diagnosing tic disorders or other neuropsychiatric disorders. The lack of selectivity of these antigens is shown in Table 3. The result for SEQ31 is the first result:
Table 3. GAS antigens preferentially reacting against tie and pharyngitis sera
        There are another 25 GAS antigens identified as reacting equally against tic, pharyngitis and non-tic sera. Detection of antibody binding to one of these 25 GAS antigens, in the absence of binding to the 5 GAS antigens, provides indication of GAS infection without associated probability of a neuropsychiatric disorder. Failure to detect binding against any of the 25 GAS suggests that the patient is not suffering from a GAS infection.
      Thus, a person skilled in the art would understand from Bombaci that antibodies that bind to SEQ31 cannot distinguish between a patient suffering from a neuropsychiatric disorder associated with rheumatic fever and a patient that simply has pharyngitis.
        Since it is taught in Bombaci that detection of antibodies that bind to SEQ31 cannot distinguish between pharyngitis and a neuropsychiatric disorder associated with rheumatic fever, the skilled person would also not expect SEQ31 to be of any use in diagnosing rheumatic fever or poststreptococcal glomerulonephritis (PSGN). However, the disclosure of the present invention shows that surprisingly it is possible to use the results of an antibody assay for SEQ31/SpnA to diagnose and treat rheumatic fever.
       Bensi teaches diagnosis and treatment of rheumatic fever and PSGN. However a skilled person would only combine the teaching of Bensi with Bombaci with a reasonable expectation of success. As Bombaci clearly discloses that anti-SpnA antibodies cannot be used to diagnose tics or other neuropsychiatric conditions that may be associated with GAS infection, the skilled person would have no reasonable expectation of success in adapting the method of Bombaci to diagnose and treat rheumatic fever using an anti-Spn antibody in light of Bensi. Accordingly, a person skilled in the art would have no reason to combine Bensi and Bombaci, and would have no reasonable expectation of success were they to do so.
        Martin teaches that isolated polypeptides of Streptococcus pyogenes can be used in the diagnosis, treatment, and prevention of streptococcal infection. There is no teaching in Martin of the diagnosis and treatment of rheumatic fever or PSGN. Any motivation to combine the teaching of Martin with Bombaci could only result in the use of the five specific GAS antigens detection of a neuropsychiatric disorder associated with rheumatic fever. Again, as Bombaci clearly discloses that anti-SpnA antibodies cannot be used to diagnose tics or other neuropsychiatric conditions that may be associated with GAS infection, the skilled person would have no reasonable expectation of success in adapting the method of Bombaci to diagnose and treat rheumatic fever using an anti-Spn antibody in light of Martin.

Accordingly, a person skilled in the art would have no reason to combine Martin and Bombaci, and would have no reasonable expectation of success were they to do so.
      Reconsideration and withdrawal of the rejection are respectfully requested. 

Office Response
8.           Applicant's arguments filed 8/10/2022 have been fully considered but they are not persuasive. 
       In response to applicant's arguments against the references individually, one cannot show non-obviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Contrary to Applicants argument, Bombaci  et al.  teach Identifying group A Streptococcus (GAS) infection as cause of a neuropsychiatric or behavioral disorder in a patient, or of identifying a patient at risk of developing a neuropsychiatric or behavioral disorder caused by GAS infection, comprises the steps of : (a) contacting a biological sample from patient suffering from neuropsychiatric or behavioral disorder with at least one GAS antigen or its functional equivalents; and (b) detecting the presence of any antibodies in the biological sample bound to the at least one GAS antigen or to its functional equivalents ( see claims specialy claims 1, 4 and 9). Bensi et al. teach a method of treating or preventing infection by Streptococcus pyogenes comprising administering to an individual in need thereof an effective amount. Bensi et al. teach rheumatic fever and acute glomerulonephritis (PSGN) see para 0302.
Applicants argue about the immunokinetics of a subject’s anti-SpnA response and tables 3 and 4 of Bombaci  et al.   There is no requirement that a person of ordinary skill in the art would have recognized the inherent disclosure at the time of invention, but only that the subject matter is in fact inherent in the prior art reference. Schering Corp. v. Geneva Pharm. Inc., 339 F.3d 1373, 1377, 67 USPQ2d 1664, 1668 (Fed. Cir. 2003) (rejecting the contention that inherent anticipation requires recognition by a person of ordinary skill in the art before the critical date and allowing expert testimony with respect to post-critical date clinical trials to show inherency); see also Toro Co. v. Deere & Co., 355 F.3d 1313, 1320, 69 USPQ2d 1584, 1590 (Fed. Cir. 2004) ("[T]he fact that a characteristic is a necessary feature or result of a prior-art embodiment (that is itself sufficiently described and enabled) is enough for inherent anticipation, even if that fact was unknown at the time of the prior invention."); Abbott Labs v. Geneva Pharms., Inc., 182 F.3d 1315, 1319, 51 USPQ2d 1307, 1310 (Fed.Cir.1999) ("If a product that is offered for sale inherently possesses each of the limitations of the claims, then the invention is on sale, whether or not the parties to the transaction recognize that the product possesses the claimed characteristics."); Atlas Powder Co. v. IRECO, Inc., 190 F.3d 1342, 1348-49, 51 USPQ2d 1943, 1947 (Fed. Cir. 1999) ("Because ‘sufficient aeration’ was inherent in the prior art, it is irrelevant that the prior art did not recognize the key aspect of [the] invention.... An inherent structure, composition, or function is not necessarily known."); SmithKline Beecham Corp. v. Apotex Corp., 403 F.3d 1331, 1343-44, 74 USPQ2d 1398, 1406-07 (Fed. Cir. 2005) (holding that a prior art patent to an anhydrous form of a compound "inherently" anticipated the claimed hemihydrate form of the compound because practicing the process in the prior art to manufacture the anhydrous compound "inherently results in at least trace amounts of" the claimed hemihydrate even if the prior art did not discuss or recognize the hemihydrate); In re Omeprazole Patent Litigation, 483 F.3d 1364, 1373, 82 USPQ2d 1643, 1650 (Fed. Cir. 2007) (The court noted that although the inventors may not have recognized that a characteristic of the ingredients in the prior art method resulted in an in situ formation of a separating layer, the in situ formation was nevertheless inherent. "The record shows formation of the in situ separating layer in the prior art even though that process was not recognized at the time. The new realization alone does not render that necessary [sic] prior art patentable."). Additionally, the prior art teach the claimed limitations.
Furthermore, in response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies i.e., that detection of antibodies that bind to SEQ31 cannot distinguish between pharyngitis and a neuropsychiatric disorder associated with rheumatic fever is not recited by the claims.  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). Therefore the argument is not persuasive. 
Applicants' arguments about the disclosure of the present invention shows that surprisingly it is possible to use the results of an antibody assay for SEQ31/SpnA to diagnose and treat rheumatic fever fails to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references.
In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, it would have been obvious to one of ordinary skill in the art combine the  methods of Bombaci  et al.  and Bensi et al. to develop a method of treating a patient suffering from rheumatic fever of PSGN.  Because Bombaci  et al.  teach Identifying group A Streptococcus (GAS) infection as cause of a neuropsychiatric or behavioral disorder in a patient, or of identifying a patient at risk of developing a neuropsychiatric or behavioral disorder caused by GAS infection, comprises the steps of : (a) contacting a biological sample from patient suffering from neuropsychiatric or behavioral disorder with at least one GAS antigen or its functional equivalents; and (b) detecting the presence of any antibodies in the biological sample bound to the at least one GAS antigen or to its functional equivalents. Bensi et al. teach a method of treating or preventing infection by Streptococcus pyogenes comprising administering to an individual in need thereof an effective amount. Bensi et al. teach rheumatic fever and acute glomerulonephritis (PSGN) see para 0302. Martin et al. WO- 2002/079475  teach  new isolated polypeptide of Streptococcus pyogenes, useful in manufacturing a medicament for diagnosing, preventing or treating streptococcal infection, pharyngitis, erysipelas, impetigo, scarlet fever, or invasive diseases ( see claims 26, 27 28 and 29).. 
  Additionally, KSR International Co. v. Teleflex Inc., 127 S. Ct. 1727, 1741 (2007), discloses combining prior art elements according to known methods to yield predictable results, thus the combination is obvious unless its application is beyond that person's skill. KSR International Co. v. Teleflex Inc., 127 S. Ct. 1727, 1741 (2007) also discloses that "The combination of familiar element according to known methods is likely to be obvious when it does no more than yield predictable results".  It is well known to combine known methods which function in a predictable manner to yield a reasonable expectation of success along with predictable results to one of ordinary skill in the art at the time of the invention.  Thus, it would have been obvious to a person of ordinary skill in the art to combine prior art elements according to known methods that is ready for improvement to yield predictable results. The claimed invention is prima facie obvious in view of the teachings of the prior art, absent any convincing evidence to the contrary. 
Therefore, Applicants arguments have not been found persuasive and the rejection is maintained. 
Conclusion
9.      No claims are allowed.
10.          Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHATOL S SHAHNAN SHAH whose telephone number is (571)272-0863.  The examiner can normally be reached on Mon-Tue, Thurs-Fri 12pm-8pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Nickol can be reached on 571-272-0835.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Khatol S Shahnan-Shah/
Examiner, Art Unit 1645
December 3, 2022



/JANA A HINES/Primary Examiner, Art Unit 1645